Exhibit 23.1 Consent of Independent Registered Public Accounting Firm LMI Aerospace, Inc. St. Charles, Missouri We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March 2, 2007, relating to the consolidated financial statements and schedule and the effectiveness of internal control of LMI Aerospace, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP Chicago, Illinois November 8, 2007
